DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application claims the benefit of priority from US Provisional Application 62/964,710, filed 01/23/2020.
Information Disclosure Statement
The information disclosure statement filed 01/13/2022 has been considered.
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Specification
The disclosure is objected to because of the following informalities:
Para [0007] line 10 “a neuronal populations” should be “a neuronal population”
Para [0045] line 9 “processor 24can” should be “processor 24 can.
Appropriate correction is required.
Claim Objections
Claims objected to because of the following informalities:
Claim 1 line 9 recites “a neuronal populations”, but should recite “a neuronal population”. 
Claim 5 line 3 recites “an theta”, but should recite “a theta”.
Claim 15 line 11 recites “a neuronal populations”, but should recite “a neuronal population”. 
Claim 15 line 15 has extra spaces in between the “and / or”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a task component in claim 19.
In Claim 18, lines 2-3 the limitation “a task component” has been interpreted under 112(f) as a means plus function limitation even though the word “means” is not explicitly used. The limitation includes a combination of a non-structural term “task component” and functional language “configured to assist the patient in performing or attempting to perform the at least one motor task” without reciting sufficient the structure to achieve the function. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Para [0042] “dynameter, digital plate, articulated lever, robotic arm or other mechanical or digitized measurement of movement”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the potential stimulation electrodes” in lines 15-16. There is insufficient antecedent basis for this limitation in the claim.
Claims 2-14 inherit this deficiency.
Claim 15 recites “the at least one motor task” in lines 5-6. There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recite “the EEG electrodes” in line 1. There is insufficient antecedent basis for this limitation in the claim. Examiner also notes that EEG data is already being collected via electrode as recite in claim 15.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 10, 11, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Eskandar et al. (US 2013/0184781 A1) herein after Eskandar in view of Schouenborg et al. (US 2018/0193649 A1) here in after Schouenborg.
Regarding claims 1 and 15, Eskandar teaches in a singular embodiment a method/device for configuring a deep brain stimulation (DBS) system for a patient (Para [0052] “Device 125 is configured to deliver therapeutic high-frequency stimulating electrical signals to the region of the brain in which device 125 is implanted.”), the method/device comprising: 
Memory storing instructions and a processor to access the memory and execute the instructions (Para [0060] “Microprocessor 152 is configured to receive digital data from A to D converter 156 describing analog data received from sensor 154. Microprocessor analyzes that data (for example, by detecting theta oscillations, as described above) to determine when to deliver a stimulating signal to the patient's brain. Microprocessor 152 is connected to memory 160, where the software for controlling the operation device 150 may be stored”)
instructing the patient to perform or attempt to perform at least one motor task (Para [0053] “Other motor tasks may include using a computer mouse, or the manipulation of other objects. Task requiring patient ambulation may be prompted using other interface devices besides a keyboard 115”); 
in response to the patient performing or attempting to perform the at least one motor task, receiving, by a system comprising a processor, electrophysiology data from a plurality of DBS electrodes implanted the brain (Para [0051] “For example, the implantable device 125 may incorporate one or more recording electrodes for monitoring a condition within the patient's brain or within a particular structure of the patient's brain. Example conditions include alpha, beta, theta, or gamma oscillations within a particular brain structure, single neuronal firing, or detection of neurotransmitters such as dopamine, glutamine, or serotonin”); 
based on the EEG and/or DBS electrode data, selecting, by the system, at least one of the potential stimulation electrodes to deliver the DBS based on which of the potential stimulation electrodes provides a change in the EEG data and/or DBS electrode data (Para [0076] “After the external system detects completion of the task by the patient, in step 560 the external system communicates with the stimulator/electrode combination (e.g., via a wireless communication established between an external wand such as wand 105 of FIG. 3A and an implanted stimulator) to instruct the stimulator to deliver a stimulating signal through the electrode to the region of the brain in which the electrode is implanted. As discussed above, by stimulating the certain brain structures at the time of learning, memory formation, association formation, or other condition treatment can be enhanced.”).
Eskandar does not explicitly teach in a singular embodiment in response to the patient performing or attempting to perform the at least one motor task, receiving, by the system, electroencephalogram (EEG) data corresponding to at least one scalp EEG from a plurality of scalp electrodes, the DBS electrodes are in at least one cerebellar pathway connecting to a brainstem, a diencephalon, or a cerebrum of the patient, based on the electrophysiology data, identifying, by the system, at least one of the plurality of electrodes implanted closest to a neuronal population involved in control of the at least one motor task as potential stimulation electrodes,  and determining, by the system, optimal parameters for the DBS by the at least one of the potential stimulation electrodes, wherein the optimal parameters for the DBS and the at least one of the potential stimulation electrode to deliver the DBS are output for guiding configuration of the DBS system for the patient.
However, in an alternative embodiment Eskandar teaches 
in response to the patient performing or attempting to perform the at least one motor task, receiving, by the system, electroencephalogram (EEG) data corresponding to at least one scalp EEG from a plurality of scalp electrodes (Para [0052] “Alternatively, the patient's brain could be monitored using one or more of a scalp electroencephalogram (EEG) or cortical EEG.”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Eskandar to further include  in response to the patient performing or attempting to perform the at least one motor task, receiving, by the system, electroencephalogram (EEG) data corresponding to at least one scalp EEG from a plurality of scalp electrodes as is disclosed in the alternative embodiment of Eskandar because doing so would allow for more detailed tracking of brain activity.
Furthermore, in a method for optimizing brain stimulation with electrodes, Schouenborg discloses:
electrodes in brain tissue that is in at least one cerebellar pathway connecting to a brainstem, a diencephalon, or a cerebrum of the patient (Para [0110] “the stimulation of brain tissue is for treating and/or alleviating nociceptive pain, the brain tissue may be structures that are involved in pain modulation. Examples of such structures are the periaqueductal grey substance, thalamus, brain stem structures such as locus coerulius, raphe nuclei, cerebellum, dorsal column of the spinal cord, dorsal root ganglia, nucleus habenula, and periventricular grey.”);
based on the electrophysiology data, identifying, by the system, at least one of the plurality of electrodes implanted closest to a neuronal population involved in control of the at least one motor task as potential stimulation electrodes (Para [0122] “each group of electrodes is chosen by performing the following steps of recording of an activity pattern in the excitable tissue by each implanted electrode, optionally identifying the anatomical compartment or type of cells from which the electrode is recording the activity pattern”); 
determining, by the system, optimal parameters for the DBS by the at least one of the potential stimulation electrodes (Para [0245] “the stimulation treatment may be further improved by optimizing the values of the stimulation parameters, preferably one or more of the following parameters: the amplitude, the wave shape of the electrical pulse (such as e.g. sinus-formed and square-formed), the pulse duration and the frequency used during the stimulation”), wherein the optimal parameters for the DBS and the at least one of the potential stimulation electrode to deliver the DBS are output for guiding configuration of the DBS system for the patient (Para [0171] “the first computer program has the ability to choose a set of nearby electrodes optimized for stimulation and to instruct the stimulation device to stimulate the tissue through these electrodes”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Eskandar to further include the DBS electrodes are in at least one cerebellar pathway connecting to a brainstem, a diencephalon, or a cerebrum of the patient, based on the electrophysiology data, identifying, by the system, at least one of the plurality of electrodes implanted closest to a neuronal population involved in control of the at least one motor task as potential stimulation electrodes, and determining, by the system, optimal parameters for the DBS by the at least one of the potential stimulation electrodes, wherein the optimal parameters for the DBS and the at least one of the potential stimulation electrode to deliver the DBS are output for guiding configuration of the DBS system for the patient as disclosed by Schouenborg because doing so allows for optimized stimulation of brain tissue to treat symptoms of brain damage/motor disorders (Schouenborg Para [0013]).
Regarding claim 2 and 16, Eskandar in view of Schouenborg further discloses configuring the DBS system, by the system, so that the at least one of the potential stimulation electrodes delivers the DBS at the optimal parameters (Schouenborg: Para [0171] “the first computer program has the ability to choose a set of nearby electrodes optimized for stimulation and to instruct the stimulation device to stimulate the tissue through these electrodes”).
Regarding claim 3, Eskandar further teaches wherein the at least one motor task comprises moving an arm, a hand, a finger, a foot, or a leg (Para [0053] “Other motor tasks may include using a computer mouse, or the manipulation of other objects. Task requiring patient ambulation may be prompted using other interface devices besides a keyboard 115.”).
Regarding claim 4 and 17, Eskandar further discloses wherein the electrophysiology data comprises one or more local field potentials (LFPs) measured by the plurality of DBS electrodes during the at least one motor task (Para [0051] “For example, the implantable device 125 may incorporate one or more recording electrodes for monitoring a condition within the patient's brain or within a particular structure of the patient's brain. Example conditions include alpha, beta, theta, or gamma oscillations within a particular brain structure”).
Regarding claim 5, Eskandar further discloses wherein the electrophysiology data comprises a power in a theta, alpha, beta, and/or gamma oscillatory band of each LFP signal and/or a power change in an theta, alpha, beta, and/or gamma oscillatory band of each LFP signal (Para [0029] “. One example condition is the presence of theta oscillations occurring with the patient's hippocampus. Other conditions include the presence of alpha, beta, or gamma oscillations in various structures within the patient's brain, detection of a particular or single neuron firing, or the presence of particular levels of neurotransmitters such as dopamine, glutamate, or serotonin. As described below, particular oscillations occurring within the patient's brain (or, in fact, any of these conditions) can indicate that learning is actively occurring with the patient's brain”: Examiner respectfully submits that the alpha, beta, gamma, and/or theta oscillations will inherently include a power value).
Regarding claim 6, Eskandar in view of Schouenborg as described above further discloses wherein the EEG electrodes are located over the patient's primary motor cortex, secondary motor cortex, primary sensory cortex, and/or secondary sensory cortex (Para [0059] “sensor 154 may be connected to, or provided by, one or more scalp/cortical EEGs that could alternatively be used to monitor the patient's brain”). 
Regarding claim 10 and 19, Eskandar in view of Schouenborg disclose the method of claim 1, and Schouenborg further discloses wherein the optimal parameters are parameters that provide a response indicative of modulation with a lowest magnitude of stimulation (Schouenborg: Para [0074] “wherein the second optimization comprises the steps of varying one or more of the stimulation parameters for said chosen electrodes in a stimulation test series; registering information provided by the patient; monitoring the energy consumption for each stimulation test where the stimulation gives rise to a therapeutic effect; and choosing, as the stimulation parameters, the parameters which give rise to the lowest energy consumption while still giving a therapeutic effect”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Eskandar in view of Schouenborg as presented above for claim 1 to further include wherein the optimal parameters are parameters that provide a response indicative of modulation with a lowest magnitude of stimulation as is further disclosed by Schouenborg because doing so saves energy while still providing therapeutic benefits.
Regarding claim 11, Eskandar in view of Schouenborg as presented above further disclose wherein the optimal parameters comprise at least one of an optimal stimulation amplitude, one or more optimal pulse or burst parameters, an optimal stimulation frequency, and an optimal stimulation pulse width (Schouenborg: Para [0245] “the stimulation treatment may be further improved by optimizing the values of the stimulation parameters, preferably one or more of the following parameters: the amplitude, the wave shape of the electrical pulse (such as e.g. sinus-formed and square-formed), the pulse duration and the frequency used during the stimulation”)”).
Regarding claim 12, Eskandar in view of Schouenborg disclose the method of claim 1, but as presented above does not disclose before the instructing, excluding at least a portion of the plurality of DBS electrodes and/or stimulation parameters known to cause undesired side effects.
However, Schouenborg further discloses excluding at least a portion of the plurality of DBS electrodes and/or stimulation parameters known to cause undesired side effects (Para [0227] “the above mentioned method of recording the firing pattern from cells located in the proximity of the implanted electrodes may be used to exclude from the groups to be tested electrodes which have been identified as recording from/stimulating cells which give rise to negative effects. This further optimizes the method according to the present invention”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have further included excluding at least a portion of the plurality of DBS electrodes and/or stimulation parameters known to cause undesired side effects as is disclosed by Schouenborg before the execution of the task because doing so would eliminate negative side effects thereby improving the patients overall experience and therapy. 
Regarding claim 18, Eskandar in view of Schouenborg as presented above for claim 15 further discloses the EEG electrodes (Para [0052] “Alternatively, the patient's brain could be monitored using one or more of a scalp electroencephalogram (EEG) or cortical EEG.”: Examiner respectfully submits that an EEG inherently has electrodes for sensing brain waves), and a task component configured to assist the patient in performing or attempting to perform the at least one motor task (Para [0053] “Other motor tasks may include using a computer mouse, or the manipulation of other objects. Task requiring patient ambulation may be prompted using other interface devices besides a keyboard 115”).
Regarding claim 20, Eskandar in view of Schouenborg disclose the system of claim 15, and Schouenborg further discloses the processor further executes the instructions to exclude at least a portion of the plurality of DBS electrodes and/or stimulation parameters that cause undesired side effects based on an input received from a medical professional, an instrument monitoring behavior of the patient, or the patient (Schouenborg: Para [0049] “One advantage of the current invention is that, through this method, electrodes which give rise to the desired therapeutic effect may be found in a time efficient manner. In addition, electrodes the stimulation of which give rise to undesired effects may be identified in a time efficient manner and may thus be excluded from the used set of electrodes”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have further included the processor further executes the instructions to exclude at least a portion of the plurality of DBS electrodes and/or stimulation parameters that cause undesired side effects based on an input received from a medical professional, an instrument monitoring behavior of the patient, or the patient as disclosed by Schouenborg because doing so reduces the likelihood that the patient is damaged by the stimulation or experiences discomfort from stimulation.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Eskandar in view of Schouenborg, as applied to claim 1, and further in view of Luczak et al. (US 2016/0022168 A1) herein after Luczak.
 Regarding claims 7 and 8, Eskandar in view of Schouenborg disclose the method of claim 1, but do not explicitly disclose wherein the change in the EEG data is a change in event related desynchronization (ERD) and/or event related synchronization (ERS), wherein the change in the EEG is seen in theta, alpha, beta, and/or gramma band activity in the EEG data.
However, in a similar stimulation optimization method, Luczak discloses wherein the change in the EEG data is a change in event related desynchronization (ERD) and/or event related synchronization (ERS) (Para [0189] “Embodiments of the current disclosure can optimize tDCS parameters for each patient by using an EEG-based device for measuring brain desynchronization. For example, patients with a stroke in the brain motor cortex may adjust placement of tDCS electrodes and the applied amount of current to maximize brain desynchronization over the motor cortex as measured by the EEG-based device. Thus, maximizing desynchronization over the affected area can result in increased local brain plasticity. This can result in faster and more effective stroke rehabilitation for each patient.”), wherein the change in the EEG is seen in theta, alpha, beta, and/or gramma band activity in the EEG data (Para [0045] “An increase or decrease in the power spectra of the delta, theta, alpha, beta and gamma waves can be used as a biomarker for brain plasticity. Preferably, an electrical brain biomarker is an increase in a patient's desynchronized brain state. As used herein, a “desynchronized brain state” is characterized by an increase in the power output of high frequency (gamma) brain waves and a decrease in the power output in low frequency (delta/theta) brain waves”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Eskandar in view of Schouenborg to further include wherein the change in the EEG data is a change in event related desynchronization (ERD), wherein the change in the EEG is seen in theta, alpha, beta, and/or gramma band activity in the EEG data as is disclosed by Luczak because doing so can help improve stroke rehabilitation (Luczak Para [0189]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Eskandar in view of Schouenborg, as applied to claim 1, and further in view of Gliner et al. (US 2012/0150262 A1) herein after Gliner.
Regarding claim 9, Eskandar in view of Schouenborg disclose the method of claim 1, but does not explicitly disclose wherein the selecting at least one of the potential stimulation electrodes to deliver the DBS is further based on a change in an instrumentation-based motor behavior.
However, in a similar neuronal stimulation system, Gliner discloses wherein the selecting at least one of the potential stimulation electrodes to deliver the DBS is further based on a change in an instrumentation-based motor behavior (Claim 1: “the controller including a computer operable medium containing instructions that generate command signals that define the stimulus delivered by the pulse system and determine a desired configuration for the therapy electrodes and/or a desired stimulus to be delivered to the therapy electrodes based upon feedback input to the controller, wherein (i) the feedback input reflects a measure of motor activity of the patient” ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Eskandar in view of Schouenborg to further include selecting at least one of the potential stimulation electrodes to deliver the DBS is further based on a change in an instrumentation-based motor behavior as is disclosed by Gliner because doing so allows the stimulation to be based on the feedback from the user’s actions which creates an individualized treatment.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Eskandar in view of Schouenborg, as applied to claim 1, and further in view of Blum et al. (US 2018/0104500 A1) herein after Blum.
Regarding claim 13, Eskandar in view of Schouenborg disclose the method of claim 12, but do not explicitly disclose wherein the excluding is based on an initial monopolar review specific to the patient.
However, in a similar neuronal stimulation method, Blum discloses wherein the excluding is based on an initial monopolar review specific to the patient (Para [0132] — [0133] “techniques for determining incremental steps to test may include one or more of (including in combination where the combination makes sense): [0133] 1. Basic monopolar review—progress along a single contact until side effects are prohibitive, then proceed to adjacent control”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Eskandar in view of Schouenborg to further include wherein the excluding is based on an initial monopolar review specific to the patient as is disclosed by Blum because doing so allows for determination of electrodes that are beneficial to treatment and electrodes that are not. 
Regarding claim 14, Eskandar in view of Schouenborg disclose the method of claim 12, but do not explicitly disclose wherein the excluding is based on data specific to a population comprising at least one similar patient.
However, Blum discloses wherein the excluding is based on data specific to a population comprising at least one similar patient (Para [0132]— Para [0135] “Namely, in some embodiments of the FLSPCS 500, techniques for determining incremental steps to test may include one or more of (including in combination where the combination makes sense) … 3. Model based—select next step according to parameters selected by the model, based on previous parameters or previous patients' experience”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Eskandar in view of Schouenborg to further include wherein the excluding is based on data specific to a population comprising at least one similar patient as is disclosed by Blum because doing so allows for determination of electrodes that are beneficial to treatment and electrodes that are not.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shukla et al. (Wagle Shukla A, Zeilman P, Fernandez H, Bajwa JA, Mehanna R. DBS Programming: An Evolving Approach for Patients with Parkinson's Disease. Parkinsons Dis. 2017;2017:8492619. doi: 10.1155/2017/8492619. Epub 2017 Sep 24. PMID: 29147598; PMCID: PMC5632902.) relates to DBS for treating Parkinson’s disease using monopolar electrode set up.
Wathan et al. (Wathen, C. A., Frizon, L. A., Maiti, T. K., Baker, K. B., & Machado, A. G. (2018). Deep brain stimulation of the cerebellum for poststroke motor rehabilitation: from laboratory to clinical trial. Neurosurgical focus, 45(2), E13) relates to treating stroke using DBS.
Intrator (US 2020/0086127 A1) relates to invasive and noninvasive brain stimulation for treating neurological disorders. Uses EEG to monitor brain after individual performs various tasks. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.M.E./Examiner, Art Unit 3792   

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792